DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 06/16/2020.  In virtue of the communication:
Claims 1-12 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 06/16/2020 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Statement of Reasons for Allowance
Claims 1-12 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an antenna device comprising: a first metal layer; a first dielectric layer disposed on the first metal layer, the first dielectric layer having a thermal conductivity and heat resistance that are higher than those of an FR-4 resin; a second metal layer disposed on the first dielectric layer, the second metal layer including a first segment and a second segment separated from each other; a second dielectric layer disposed on the second metal layer; a first metal terminal and a second metal terminal separately disposed on the second dielectric layer, the first metal terminal and the second metal terminal being disposed above the first segment and the second segment, respectively; and a thermosensor disposed on the second dielectric layer, the thermosensor having a pair of an input terminal and an output terminal electrically connected to the first and second metal terminals respectively” and combination thereof, in the apparatus and method claim(s), i.e., claim 1 (claims 2-12 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Jack (U.S. Patent 6,329,655 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844